United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1729
Issued: March 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 19, 2011 appellant, through her representative, filed a timely appeal from the
April 12, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which calculated her compensation for partial disability. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of this case.
ISSUE
The issue is whether OWCP properly determined appellant’s monetary compensation
from February 20, 2001 to April 15, 2007 based on actual earnings.
FACTUAL HISTORY
On March 9, 2001 appellant, a 43-year-old rural letter carrier, filed an occupational
disease claim alleging that she developed carpal tunnel syndrome in her left wrist and a pinched
1

5 U.S.C. § 8101 et seq.

nerve in her neck as a result of repetitive motion in the course of her employment. When she
stopped work on February 20, 2001 her regular work hours were 7:00 a.m. to 4:15 p.m., Monday
through Friday. OWCP accepted appellant’s claim for permanent aggravation of cervical
radiculopathy.
Following her injury, appellant earned wages in various other employment. To calculate
her entitlement to wage-loss compensation for each period of employment, OWCP verified the
current pay rate for appellant’s grade and step on the date of injury. On March 8, 2006 the
employing establishment advised that, although appellant’s salary on the date of injury was
$47,533.00, “if the claimant’s route was still evaluated at 46 hours then her current salary would
be $56,510.00.”
OWCP inquired why the current pay rate decreased following the date of injury. The pay
rate on the date of injury, $48,203.00, dropped to $45,166.00 effective October 3, 2001 and
dropped again to $42,163.00 effective November 16, 2002, before increasing in following years.
The employing establishment explained that appellant was a rural carrier and that route
reevaluations caused fluctuations in salary.
In a decision dated July 19, 2010, OWCP calculated appellant’s entitlement to monetary
compensation from February 20, 2001 to April 15, 2007 based on her actual earnings in other
employment. Taking information from yearly income tax returns and W2 forms, OWCP
determined how much of appellant’s income was attributable to wages earned. For each period
of employment, OWCP determined that her wage-earning capacity by comparing appellant’s
wages with the current pay rate for the job she held when injured, then multiplying the
percentage by her weekly pay rate when injured. It then multiplied the loss of wage-earning
capacity by the compensation rate of 66 2/3 percent, applied any cost-of-living increases, and
multiplied by four to find the new compensation rate each four weeks. Because appellant had
already collected Office of Personnel Management (OPM) benefits, OWCP made deductions
from her compensation to reimburse OPM.
Appellant requested a review of the written record and in a decision dated April 12, 2011
an OWCP hearing representative affirmed the July 19, 2010 decision.
On appeal, appellant’s representative argued that OWCP retroactively applied a $480.00
wage-earning capacity determination to represent earnings from February 20, 2001 to April 15,
2007, and that OWCP should have based appellant’s wage-earning capacity on actual wages. He
also argued that, even if the pay rate for the date-of-injury position decreased, appellant should
receive the benefit of the higher pay rate at the time of injury. Counsel stated that the weekly
pay rate for a rural carrier, Step 11, was $991.42 effective November 16, 2002, which was higher
than the rate OWCP applied. He also argued that OWCP “appears to still include income from
appellant’s receipt of OPM benefits,” which was improper.

2

LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 “Disability” means the incapacity, because
of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total.3
Where injury-related impairments prohibit the employee from returning to the
employment held at the time of injury, or from earning equivalent wages, but do not render her
totally disabled for all gainful employment, the employee is considered partially disabled and is
entitled to compensation for loss of wage-earning capacity.4
If the disability is partial, the United States shall pay the employee during the disability
monthly monetary compensation equal to 66 2/3 percent of the difference between her monthly
pay and her monthly wage-earning capacity after the beginning of the partial disability.5 To
satisfy this requirement, compensation for partial disability is computed using the Shadrick
formula.
In the case of Albert C. Shadrick,6 the Board set forth the principle that if current actual
earnings are used as one of the factors in computing an employee’s wage-earning capacity, then
the current increased wage for the employee’s original job should also be used to avoid any
distortions caused by changes in business conditions since the injury. Following this principle,
OWCP established the Shadrick formula as the method of computing compensation when
determining an injured worker’s wage-earning capacity.7
The salaries of rural letter carriers may vary over the life of the claim due to reevaluations
of the employee’s route.8 The “current pay of job held when injured” is defined according to
whether the boundaries of the carrier’s route have changed. If not, the hourly rate for the
employee’s grade and step when injured is multiplied by the number of hours representing the
route’s current evaluation. If so, the date-of-injury job when injured no longer exists. Therefore,

2

5 U.S.C. § 8102(a).

3

20 C.F.R. § 10.5(f).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computation of Compensation, Chapter 2.901.15.a
(October 2009).
5

5 U.S.C. § 8106(a).

6

5 ECAB 376 (1953).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.2 (December 1993). For the formula itself, see supra note 4, Computation of Compensation, Chapter
2.901.15.c. (October 2009).
8

Id. at Chapter 2.901.15.f(2).

3

the current pay for the grade and step when injured should be multiplied by the number of hours
representing the route’s evaluation at the time of injury.9
ANALYSIS
A thorough review of OWCP’s July 19, 2010 decision shows that OWCP applied the
Shadrick formula to determine appellant’s wage-earning capacity based on actual earnings for
particular periods.10 The Board notes that appellant’s pay rate on February 19, 2001 appears
unsettled. OWCP found that appellant’s weekly pay rate when injured was $925.06, or
$48,103.00 a year. This is the figure shown on a January 8, 2004 Form CA-7. An April 13,
2001 Form CA-3, however, listed appellant’s current pay rate as $47,533.00. Indeed, the
employing establishment later confirmed that appellant’s pay rate on the date of injury was
$47,533.00, a pay rate that was effective on November 4, 2000.
This is critical to the proper calculation of appellant’s loss of wage-earning capacity. The
Board will remand the case for clarification of appellant’s pay rate on February 19, 2001 (step 1
of the Shadrick formula). OWCP must obtain documentation from the employer verifying
appellant’s salary.
OWCP’s procedure manual also explains that the salaries of rural letter carriers may vary
over the life of the claim due to reevaluation of the employee’s route. The employing
establishment noted this when OWCP inquired why the pay rate for appellant’s position
decreased after the date of injury. The procedure manual further explains that for a rural letter
carrier, the “current pay of job held when injured” is defined according to whether the
boundaries of the carrier’s route have changed. It appears from the record that this was the case,
resulting in a pay rate decrease on October 3, 2001 and November 16, 2002 and a pay rate
increase in following years. Accordingly, the date-of-injury job when injured is considered no
longer to exist. OWCP must multiply the current pay for the grade and step when injured by the
number of hours representing the route’s evaluation at the time of injury. Appellant’s claim form
shows that she worked more than 40 hours a week. The employing establishment advised on
March 8, 2006 that appellant’s route was evaluated at 46 hours.
The July 19, 2010 decision gives no indication that OWCP considered the number of
hours representing appellant’s route evaluation at the time of injury. The Board will therefore
remand the case for clarification of those hours and for a proper determination of the various
current pay rates for the job and step when injured (step 2 of the Shadrick formula).
Appellant argued that OWCP retroactively applied a $480.00 wage-earning capacity
determination to represent earnings from February 20, 2001 to April 15, 2007. This is not the
case. OWCP based appellant’s wage-earning capacity on actual wages. For each period, it
compared actual wages, which varied from period to period, to the current pay rate for the job
9

Id. at Chapter 2.901.15.f(2)(d).

10

Although it is not shown in each calculation, the record confirms that OWCP increased the Step 7
compensation rate by applicable cost-of-living increases before multiplying by 4 to obtain the Step 8 new
compensation rate each four weeks.

4

and step when injured. This resulted in a wage-earning capacity that varied from period to
period with her actual wages.
Appellant’s representative argued that even if the pay rate for the date-of-injury position
decreased, appellant should receive the benefit of the higher pay rate at the time of injury.
OWCP’s procedure manual is specific on this point. When the carrier’s route is reevaluated, the
current pay for the grade and step when injured is multiplied by the number of hours representing
the route’s evaluation at the time of injury. At step 2 of the Shadrick formula, appellant will
receive the benefit of her route’s evaluation at the time of injury, but this must be applied to the
current pay of the date-of-injury job, which may vary due to reevaluations.
As for the assertion that the weekly pay rate effective November 16, 2002 was in fact
higher than the rate OWCP used, appellant’s representative offers no authority for the
information. OWCP used figures obtained from the employing establishment. If appellant
disagrees with those figures, he may attempt to resolve the matter after the case is remanded for
further development.
Appellant’s representative asserts that OWCP “appears to still include income from
appellant’s receipt of OPM benefits,” but offered no further detail. He does not point to any
particular evidence to support the assertion. The Board is unable to identify an error. Again,
appellant may attempt to resolve the matter with OWCP on remand.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
evidence is warranted.

5

ORDER
IT IS HEREBY ORDERED THAT the April 12, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision.
Issued: March 15, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

